NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-30173

                Plaintiff-Appellee,             D.C. No. 3:02-cr-00399-JO

 v.
                                                MEMORANDUM*
PATRICE LUMUMBA FORD, a.k.a. Larry
Jackson, a.k.a. Lumumba,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Oregon
                    Robert E. Jones, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Patrice Lumumba Ford appeals from the district court’s denial of his motion

for a sentence reduction. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Ford argues that remand is warranted for the district court to consider

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
whether to recommend that the Bureau of Prisons (“BOP”) place Ford in a

community corrections facility, pursuant to 18 U.S.C. § 3621(b)(4)(B), and

whether to invite the BOP to file a motion to reduce his term of imprisonment in

light of “extraordinary and compelling reasons,” pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). Though pro se motions are to be liberally construed, see

Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), not even the most liberal

construction reveals these arguments in Ford’s pro se motion for a sentence

reduction in the district court. Accordingly, we decline to consider them. See

United States v. Pimentel-Flores, 339 F.3d 959, 967 (9th Cir. 2003) (“Issues not

presented to the district court cannot generally be raised for the first time on

appeal.” (internal citations omitted)). Furthermore, the district court properly

determined, and Ford does not dispute, that Ford is not entitled to a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(2), Pepper v. United States, 562 U.S.
476 (2011), or United States v. Booker, 543 U.S. 220 (2005).

      Ford’s motion for judicial notice is granted.

      AFFIRMED.




                                           2                                       16-30173